PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 2nd day of April, 2004,
ORDERED, by the Court of Appeals of Maryland, that the denial by the Circuit Court for St. Mary’s County of the Appellants’ request for a preliminary injunction be, and it is hereby, affirmed, and it is further
*437ORDERED that the refusal by the Circuit Court for St. Mary’s County to void the primary elections be, and it is hereby, affirmed, and it is further
ORDERED that the issue of the declaratory judgment will be resolved in the opinion later to be filed. Mandate to issue forthwith. Costs to be paid by the appellants.